21-30071-hcm Doc#8-1 Filed 02/05/21 Entered 02/05/21 15:33:58 Proposed Order Pg 1 of
                                        1




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION


   IN RE:                                      §
                                               §
   THE GATEWAY VENTURES, LLC,                  §                 Case No. 21-30071
                                               §
   Debtor.                                     §
                                               §

         ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
         REGARDING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER,
         P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE: DOCKET
         NO. 8)

          On this day came on for consideration Motion For Expedited Consideration Regarding
  Motion of Weycer, Kaplan, Pulaski & Zuber, P.C. to Withdraw as Counsel for Debtor (Docket
  No. 8) (the “Motion to Expedite”) regarding the Motion of Weycer, Kaplan, Pulaski & Zuber,
  P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the “Motion to Withdraw”) filed herein
  on February 5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes
  that the Motion to Expedite should be granted.

         IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited
  hearing on the Motion to Withdraw at the date and time entered on the docket for this
  case. Movant shall be responsible for notice.

                                              ###



  ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF WEYCER,
  KAPLAN, PULASKI & ZUBER, P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR — Page 1 1914068.DOCX [4]
